Citation Nr: 0832544	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  05-00 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hepatitis C. 

2.  Entitlement to service connection for a psychiatric 
disability. 

3.  Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel



INTRODUCTION

The veteran had active duty from March 1967 to March 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

The issues of service connection for hepatitis C and a 
psychiatric disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
current hypertension is related to service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
4.104, Diagnostic Code (DC) 7101 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in May 2004, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  In light of the Board's 
denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to him under the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.   The duties to notify and assist 
have been met.

Analysis

The veteran does not claim and the record does not reflect 
that hypertension is secondary to the service-connected 
diabetes mellitus.  Diabetes mellitus was first diagnosed in 
2002 and the record reflects the veteran had hypertension by 
1998.  Service connection for hypertension on a secondary 
basis is not warranted.  38 C.F.R. § 3.310 (2007).  

The veteran essentially asserts that he has hypertension as a 
result of service. 

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

If hypertension becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption does not apply in the present case as 
hypertension did not manifest until many years after 
discharge, as discussed below.

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  38 C.F.R. § 4.104, DC 7101 note (1).  
The term hypertension means that the diastolic blood pressure 
is predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  Id.

The veteran currently has hypertension as reflected in 
multiple treatment records, including the November 2003 VA 
liver examination report.   

However, service treatment records are completely silent for 
findings of hypertension.  In fact, a September 1967 record 
noted a blood pressure reading of 126/80 and a May 1968 
record noted a blood pressure reading of 116/80.  Likewise, 
the examination at service discharge noted a blood pressure 
reading of 120/74.  The first indication of hypertension in 
the record is around 1998 (a June 1998 letter from M.E. 
Guethlein, O.D. noted the veteran's report of having 
hypertension).  

Based on the evidence, the Board finds that service 
connection is not warranted. While the veteran currently has 
hypertension, there is no competent medical evidence that is 
it related to service.  Service treatment records were 
negative for hypertension and the first indication of a 
disability was not until 1998, which is 29 years after 
service discharge.  The lengthy period without treatment and 
lack of documented evidence of continuity of symptomatology 
weighs against the claim. Furthermore, there is no competent 
medical opinion providing a link between current disability 
and service.  

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's service connection claim because 
there is no evidence of pertinent disability in service or 
for nearly three decades following service.  Thus, while 
there is current evidence of hypertension, there is no true 
indication that hypertension is associated with service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  Indeed, in 
view of the absence of findings of hypertension in service 
and the lack of diagnosis until many years post-service, any 
opinion relating pertinent disability to service would 
certainly be speculative.  However, service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102.  The duty to assist is 
not invoked, even under Charles, where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim." 38 U.S.C.A. 5103A(a)(2).

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran is competent to 
attest to his observations of his disorder.  Layno; 38 C.F.R. 
§ 3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that he 
has hypertension related to service) because he does not have 
the requisite medical expertise.  See, e.g., See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension is denied. 


REMAND

Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical 
examination and/or obtain a medical opinion when there is: 
(1) competent evidence that the veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

As to the claim for service connection for hepatitis C, the 
veteran asserts that he contracted the disability in service 
as result of exposure to blood assisting with casualties.  He 
denies other risk factors for hepatitis C (e.g. blood 
transfusions or IV or any other type of drug use).  Some of 
Dr. Prestiano's records are available from 1996-1998 when the 
veteran was first diagnosed, but the records do not appear 
complete.  VA afforded the veteran hepatitis C examinations 
in May 2003 and November 2003, the reports of which noted 
diagnoses of chronic hepatitis C.  However, neither 
examination reports addressed the etiology of the veteran's 
current hepatitis C.  On remand, the veteran should be 
afforded another VA examination to determine whether his 
current hepatitis  C is related to service. 

As to the veteran's claim for a psychiatric disability, the 
veteran asserts that he has depression related to service and 
that he used alcohol to cope with his depression.  The 
veteran has a current diagnosis of recurrent major depression 
with history of psychotic features in remission as noted in 
the November 2003 VA mental disorders examination report.  
Service treatment records include a September 1967 record 
noting that the veteran had ben hospitalized due to alcohol.  
Subsequently, a January 1969 record noted that the veteran 
was incoherent, irrational, and unable to communicate on 
examination.  An impression of possible drug ingestion was 
noted.  While the veteran was afforded a VA examination in 
November 2003, the report did not address whether the 
veteran's current psychiatric disorder is related to service,  
including the notations of substance use in service.    

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary 
authorization from the veteran, obtain the 
veteran's complete treatment records from 
Dr. R. Prestiano, 2 Stowe Rd. Suite 5, 
Peekskill, NY 10566 and associate them 
with the claims folder.  

2.  Arrange for the veteran to be 
scheduled for a VA liver examination to 
determine the etiology of his current 
hepatitis C.  The claims file and a copy 
of this Remand must be made available to 
and reviewed by the examiner in 
conjunction with conducting the 
examination of the veteran.  The examiner 
must state that the claims file was 
reviewed.  All tests deemed necessary 
should be conducted.

The examiner should indicate whether there 
is a 50 percent probability or greater 
that current hepatitis C is related to 
service.  A complete rationale for any 
opinion expressed should be provided. 

3.  Arrange for the veteran to be 
scheduled for a VA mental disorders 
examination to determine the etiology of 
his currently diagnosed psychiatric 
disability.  The claims file and a copy of 
this Remand must be made available to and 
reviewed by the examiner in conjunction 
with conducting the examination of the 
veteran.  The examiner must state that the 
claims file was reviewed.  All tests 
deemed necessary should be conducted.

The examiner should indicate whether there 
is a 50 percent probability or greater 
that current psychiatric disability is 
related to service.  A complete rationale 
for any opinion expressed should be 
provided. 

4.  Readjudicate the claims.  All 
applicable laws and regulations should be 
considered. If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  Thereafter, return 
the case to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


